Exhibit 10.1
 
[ex10_11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_13.jpg]
 
TERMINATION OF LETTER OF INTENT AND MUTUAL RELEASE AGREEMENT   This Termination
of Letter of Intent and Mutual Release Agreement(this "Termination and Release")
is entered into on May 12, 2016 and is effective as of May   4,   2016 (the
"Effective Date") and is by and between Avalanche International Corp,
a    Nevada corporation ("Avalanche"), JS Technologies, Inc., a California
corporation ("JSTech"), Steve Smith ("SSmith"), Joleen Smith ("JSmith"), John
Suhr ("JSuhr"), Aura Suhr ("ASuhr"), and Kevin Suhr ("KSuhr") and together with
SSmith, JSmith, JSuhr, and ASuhr, the "Sellers"). Avalanche, JSTech, and the
Sellers may each be referred to herein as a "Party" and collectively as the
"Parties."   RECITALS   WHEREAS, the Parties are parties to that certain Letter
of Intent dated June 12, 2015 (the "Original Agreement"), as amended by an
Amendment to Letter of Intent  dated August 4, 2015 (the "First
Amendment");   WHEREAS, the Parties desire to terminate the Original Agreement,
as amended by the First Amendment, and to release each other as set forth in
this Termination and Release, including any breakup or liquidated damages fees
set forth in Section 10 thereof.  NOW, THEREFORE, for good and adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:   AGREEMENT   1.The Original Agreement, as amended by
the First Amendment, is hereby terminated in its entirety. 2. Each of the
Parties, on behalf of himself/herself as well as his/her fiduciaries,
representatives, agents, estates, trusts, attorneys, executors, administrators,
beneficiaries, successors and assigns, absolutely and unconditionally releases
and forever discharges the other Parties (individually a "Releasee" and
collectively the "Releasees"), from any and all actions or causes of action,
suits, claims, complaints, contracts, liabilities, agreements, commitments,
indebtedness, obligations, promises, judgments and damages of every nature and
kind whatsoever, in law or equity, whether  existing or contingent, known or
unknown, matured or unmatured, arising directly or indirectly from or related to
the Original Agreement, as amended by the First Amendment ("Claims"), including
without limitation, claims arising from or as a consequence of any actions or
omissions to act of the Releasees. This Release is intended by the Parties to be
all encompassing and to act as a full and total release of any claims that a
Party has, may have in the future, or has had against any or all of the
Releasees resulting or arising from, relative to, or based on facts, events or
occurrences, since the Beginning of the World through the date of this Release
arising directly or indirectly from or related to the Original Agreement, as
amended by the First Amendment. Each Party acknowledges    Page 1 of
3  100986503-3 1    understanding that the facts in respect of which this
Release is given may hereafter be determined to be other than or different from
the facts now known or believed by such Party, and such Party hereby accepts and
assumes the risks of the facts being different and agrees that this Release
shall be and remain, in all respects, effective and not subject to termination
or rescission by reason or any such difference in facts. The Parties hereto
intend that this provision be construed as broadly as possible.  3. This Release
shall be interpreted, enforced and governed under the laws of the State of
California without given effect to the conflict of law principles thereof. Venue
for any cause of action brought pursuant to this Release shall be Orange or Los
Angeles County, California. In the event of any legal proceedings commenced
relating to any Claim released hereby, the non-successful Party or Parties shall
reimburse the reasonable legal fees, including reasonable attorneys' fees, of
the successful Party or Parties.  4. It is understood and agreed by the Parties
hereto that all rights under Section 1542 of the Civil Code of California, which
provides as follows:  "A general release does not extend to claims which the
creditor does not know or suspect to exist in his/her favor at the time of
executing the release, which if known by him must have materially affected
his/her settlement with the debtor,"   are hereby expressly waived. The Parties
acknowledge, agree and understand the consequences of a waiver of Section 1542
of the California Civil Code and assume full responsibility for any and all
injuries, damages, losses or liabilities that may hereinafter arise out of or be
related to the dispute. The Parties understand and acknowledge that the
significance and consequence of this waiver of Section 1542 of the Civil Code is
that even if a Party should eventually suffer additional damages arising out of
the subject matter hereof, it will not be permitted to make any claim for those
damages. Furthermore, all Parties acknowledge that they intend these
consequences even as to claims for damages that may exist as of the date hereof
but which the Parties do not know exist, and which, if known, would materially
affect the Parties' decision to execute this Release, regardless of whether the
Parties' lack of knowledge is the result of ignorance, oversight, error,
negligence, or any other cause.   [remainder of page intentionally left blank;
signature page to follow] 100986503-3 )      Page 2 of 3    IN WITNESS WHEREOF,
the Parties hereto have caused this Release to be executed as of the date set
forth above. "Avalanche"  Avalanche International Corp., a Nevada
corporation          "SSmith"    Steve Smith    "JSuhr"    John
Suhr    "KSuhr"    Kevin Suhr                     :00986503-3    "JSTech"  JS
Technologies, Inc.,  a C( a nia c r  ion    y:John
Its:President    "JSmith"    Joleen Smith    "ASuhr"    Page 3 of 3
 

--------------------------------------------------------------------------------